The state of Ohio ("state") appeals the trial court's order granting defendant-appellee Larry Green's ("appellee") motion to suppress evidence. The events giving rise to the instant appeal are as follows:
On April 23, 1990, at approximately 8:30 p.m., Officer Steven Warshaw and his partner stopped a 1983 Fleetwood Cadillac driven by appellee, Larry Green, which contained one passenger, for driving left of the center line. The traffic stop occurred in an area characterized as a high crime area because of its high level of activity in stolen vehicles. After obtaining appellee's driver's license, the officers returned to their patrol car, where they proceeded to check the status of appellee's driver's license and the Cadillac's license plates, both of which turned out to be valid, and write out a traffic citation. While they were in their patrol car, the officers observed appellee bend over and appear to place something on the floor of the Cadillac. The officers immediately approached the Cadillac and, in order to remove appellee from the Cadillac, asked him for permission to search the trunk. Appellee exited the Cadillac and consented to the search. After having the passenger exit the Cadillac, the officers searched the trunk compartment.
Prior to allowing appellee and his passenger back into the Cadillac, Officer Warshaw observed a cassette tape case lying on the floor in front of the passenger's seat, the approximate area in which appellee had reached. Officer Warshaw took possession of the case and opened it, finding several cassette tapes and a handgun. Appellee was subsequently indicted for carrying a concealed weapon, a violation of R.C. 2923.12.
On October 24, 1990, the trial court granted a motion to suppress filed by appellee.
The state timely appeals and contends the trial court erred when it granted appellee's motion to suppress.
In the instant case, the officers extended a stop for the purpose of issuing a traffic citation into an investigative stop and subsequent protective search.
"The propriety of an investigative stop by a police officer must be viewed in light of the totality of the surrounding circumstances." State v. Bobo (1988), 37 Ohio St. 3d 177,524 N.E.2d 489, paragraph one of the syllabus. In addition, "[w]here a police officer, during an investigative stop, has a reasonable suspicion that an individual is armed based on the totality of the circumstances, the officer may initiate a protective search for the safety of himself and others." Id. at paragraph two of the syllabus. *Page 286 
Although it appears that the area where the traffic stop occurred was a high crime area with respect to stolen vehicles, there is no indication that the officers should have suspected that appellee or his passenger were involved in criminal activity. Nor could appellee's movements be objectively characterized as the hiding of a weapon.
We find that, based on the totality of the circumstances, neither the investigative stop nor the protective search was proper. Accordingly, the state's assignment of error is not well taken.
Judgment affirmed.
SPELLACY and BLACKMON, JJ., concur.
KRUPANSKY, C.J., dissents.